DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 3, 10, 11, 17-30, and 33 have been cancelled.
Claims 37-39 have been newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive/moot. Applicant’s arguments with respect to amended claims 1, 4, 6-9, 12, 14-16, 31, 32, and 34-36  have been fully considered but they are not persuasive in view of discussion as outlined below with respect to newly cited portions of Applicant’s admitted prior art to Chen et al. (US 20160100355) further in view of Ouchi (EP3331177).

 
Response to Arguments
Applicant's arguments filed  01/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Chen fails to disclose or teach "configuring, for the terminal, a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal; wherein the parameter corresponding to the measurement reporting event comprises an offset quantity parameter corresponding to the current state information of the terminal; and a trigger condition of the measurement reporting event is the current state information of the terminal or a change in the current state information"    Remarks, page 10, second paragraph.
The Examiner respectfully disagrees and submits that Chen in  viewed of Ouchi discloses "configuring, for the terminal, a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal; wherein the parameter corresponding to the measurement reporting event comprises an offset quantity parameter corresponding to the current state information of the terminal; and a trigger condition of the measurement reporting event is the current state information of the terminal or a change in the current state information,” as discussed below in the body of the office action. 
Applicant further argues that Chen also “fails to disclose or teach: according to current state information of a terminal (i.e., according to at least one of whether the terminal is movable or not, a highest moving speed of the terminal, a current moving state of the terminal, a current service state of the terminal, a state of a network where the terminal is currently located, and a 
The Examiner respectfully disagrees and further submits that Chen, as modified by Ouchi, discloses, at least, ([0067] When the UE-based D2D measurement is performed according to the D2D measurement configuration information, multiple processing manners are adopted according to different states of the UE, and for example, at least one of the following combinations may be adopted: a UE in an RRC idle state performs the UE-based D2D measurement according to the D2D measurement configuration information which is obtained by the UE when the UE is in an RRC idle state; a UE in an RRC idle state performs the UE-based D2D measurement according to the D2D measurement configuration information which is obtained by the UE when the UE is in an RRC connected state), a state of a network where the terminal is currently located (also, [0076] states that, “ In order to improve discovery signal detection efficiency of the UE to further increase a D2D discovery speed and save power of the UE, before the UE-based D2D measurement configuration information is sent to the UE, location information of the UE in a cell may be determined at first; and the D2D measurement configuration information is configured for the UE according to the location information of the UE in the cell”).
Further, Applicant argues that Fischer “refers to a method of reporting measurements from a mobile station to a network. However, Fischer also fails to disclose or teach "configuring, for the terminal, a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal; wherein the parameter corresponding to the measurement reporting event comprises an offset quantity parameter corresponding to the current state information of the terminal; and a trigger condition of the measurement reporting event is the current state information of the terminal or a change in the current state information" as recited in amended claim 1. Fischer also does not refer about: how a base station configures measurement configuration for a terminal, as well as a base station configure measurement configuration for a terminal according to current state information of the terminal.” Remarks, page 11. 
The Examiner respectfully disagree and further submits that it should be noted that Chen in view of  Ouchi was used to meet this limitation not Fisher. Furthermore, Chen has not been applied alone to meet the argued limitations, it was the combination of Chen and Ouchi what meets the argued limitations.
In the remarks, page 11, bottom paragraph, Applicant presents similar arguments as to claim 1 with respect to claims 9 and 16.  Examiner respectfully disagrees and notes same response as above with respect to claim 1.
Claims 4-8, 31, 12-15, 31-32, and 34-36 depend either directly or indirectly upon independent claims 1, 9 and 16; therefore, they are also rejected at least for the same reasons discussed above and/or by virtue of their dependencies.
The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and restates the need for the Applicant to more clearly and distinctly define the claimed invention.
In addition, the Examiner submits that the Applicant does not provide a sufficient basis to support Applicant’s submitted, narrower construction. See Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (citations omitted) (finding although claims are to be interpreted broadly but reasonably in light of the specification, one nonetheless must not import limitations from the specification into the claims); Superguide Corp. v. DirecTV Enterprises, 
Furthermore, Applicant appears to focus on Chen and Fisher individually instead of addressing persuasively their combined teachings to one of ordinary skill in the art. See In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references”); see also In re Keller, 642 F.2d 413, 425 (CCPA 1981) (finding the relevant inquiry is whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of the references).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “configuration module,” “a second configuration unit,”  “a first reception module,” “a second reception module”  and “a third reception module” in claims 16 and 37-39. No corresponding structure was found or described in the specification as performing the claimed functions of acquiring or notifying, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

However, these paragraphs do not describe the term “means” being modified by sufficient structure, material, or acts for performing the claimed function.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 16 and 37-39 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim elements, “configuration module,” “a second configuration unit,”  “a first reception module,” “a second reception module”  and “a third reception module” in claims 16 and 37-39 are elements that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, therefore these claims are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9, 12, 14-16, 31, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Chen et al. (US 20160100355) in view of Ouchi (EP3331177).

configuring, according to current state information of a terminal ([0084] The first measuring element 52 is configured for a UE in an RRC idle state to perform the UE-based D2D measurement according to the D2D measurement configuration information which is obtained by the UE  (e.g., [0082] The first receiving component of the device (Figure 4) is configured to receive D2D measurement configuration information issued by a network node) when the UE is in an RRC idle state; the second measuring element 54 is configured for the UE in the RRC idle state to perform UE-based D2D measurement according to the D2D measurement configuration information which is obtained by the UE when the UE is in an RRC connected state; and para. [0150] states that “the Node B performs D2D measurement configuration on UE1 according to the application layer friend list of the UE to configure measurement objects of the UE into an identification information list of the friends of the UE”), information of a corresponding measurement configuration for the terminal (e.g., “UE,” [0150], “Node B performs D2D measurement configuration on UE1.” Further, “UE-based D2D measurement configuration information,” in Abstract), wherein the information of the measurement configuration is used for measurement reporting of the terminal (para. [0153] states that “UE1 judges whether a measurement reporting condition is met or not according to a D2D measurement configuration signal configured by the Node B, and reports the D2D measurement result to the Node B through a D2D measurement report …”);
wherein, configuring, according to current state information of a terminal  ([0084] The first measuring element 52 is configured for a UE in an RRC idle state to perform the UE-based D2D measurement according to the D2D measurement configuration information which is obtained by the UE  (e.g., [0082] The first receiving component of the device (Figure 4) is configured to receive D2D measurement configuration information issued by a network node) when the UE is in an RRC idle state; the second measuring element 54 is configured for the UE in the RRC idle state to perform UE-based D2D measurement according to the D2D measurement configuration information which is obtained by the UE when the UE is in an RRC connected state), the information of the corresponding measurement configuration for the terminal, comprises:
configuring, for the terminal, a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal (Figure 14,” the Node B determines discovery signal resources, and performs D2dD measurement configuration on the UE, ”  and on step 1406, determines whether measurement reporting conditions are met.”  Thus, given the broadest reasonable interpretation, the determining whether measurement conditions have been met may be interpreted as configuring according to a corresponding measurement reporting event.  Thus, the event that measurement reporting conditions are met);
Also, it is noted that [0173] and Figure 16 at Step 1616 disclose that “the UE1 judges whether a measurement reporting condition is met or not according to a D2D measurement configuration signal configured by the Node B, and reports the D2D measurement result to the Node B through a D2D measurement report after the corresponding condition is met. The measurement reporting condition includes the following three types: event-based triggering, periodic triggering and event-based periodic triggering, specifically as follows:
a corresponding measurement reporting event as claimed. Furthermore, ‘measurement reporting condition information includes threshold information (e.g., parameter) corresponding to an event rule which triggers reporting of the D2D measurement result’ may be reasonably interpreted as “a parameter corresponding to the measurement reporting event according to the current state information of the terminal.”
Chen discloses configuring, for the terminal, a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event (Figure 14,” the Node B determines discovery signal resources, and performs D2D measurement configuration on the UE, ”  and on step 1406, determines whether measurement reporting conditions are met.”  Thus, given the broadest reasonable interpretation, the determining whether measurement conditions have been met may be interpreted as configuring according to a corresponding measurement reporting event.  Thus, the event that measurement reporting conditions are met);
and a trigger condition of the measurement reporting event is the current state information of the terminal or a change in the current state information (para. [0015] states at judging whether the D2D measurement result meets a reporting triggering threshold condition comprised in the UE-based measurement reporting condition”);
wherein, the current state information of the terminal comprises at least one of:
 [0076] states that, “ In order to improve discovery signal detection efficiency of the UE to further increase a D2D discovery speed and save power of the UE, before the UE-based D2D measurement configuration information is sent to the UE, location information of the UE in a cell may be determined at first; and the D2D measurement configuration information is configured for the UE according to the location information of the UE in the cell”) , and a state of a channel that the terminal is currently in.
Chen does not expressly disclose wherein the parameter corresponding to the measurement reporting event comprises an offset quantity parameter.
Ouchi discloses parameter corresponding to the measurement reporting event comprises an offset quantity parameter (Ouchi discloses, reporting of a Received Signal strength Indicator includes at least one of the RSRP, the RSRQ, and the RSS measurements. The DS may be referred to as "Discovery Reference Signal(s) (DRS)". Parameters for the DMTC (configuration for the subframe offset and the periodicity) are included in the measurement DS configuration.” (page 8, column 14, ll. 4-8 and 28-34). The configuration for the CSI-RS included in the measurement DS configuration includes an ID associated with the CSI-RS to be measured, a subframe offset indicative of a subframe offset from the SSS, and power offsets individually configured in the CSI-RS. Thus, parameters for offset and periodicity and subframe offset indicative of subframe offset form SSS and power levels reasonably interpreted as measurement reporting event comprising an offset quantity parameter based on broadest reasonable interpretation.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to implement the system as taught by Ouchi  with capabilities of measurement reporting events to include offset quantity parameters corresponding to the state information of the terminal  because it would provide the system with enhancement of the measurement configuration relating to the Receive Signal Strength Indicators that include parameters indicative of resources in the frequency direction  (for example,  frequency offset,   a subcarrier offset , and a resource element offset), which are used for the measurement  points. (Ouchi, page 42, para[0224], ll. 1-8).
Claim 2 Cancelled.
Claim 3 Cancelled.
Regarding claim 4, In the obvious combination, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, the method further comprises:
receiving the current state information of the terminal reported by the terminal (para. [0150] states that “the Node B performs D2D measurement configuration on UE1 according to the application layer friend list of the UE to configure measurement objects of the UE into an identification information list of the friends of the UE”).
Regarding claim 6, In the obvious combination, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, the method further comprises:
receiving information of a measurement reporting mode that the terminal is currently in or the terminal is expected to be in; wherein different measurement reporting modes correspond to different measurement configurations (para. [0198] states that “UE3 or UE4 triggers cellular system measurement reporting, and simultaneously sends the D2D discovery ID and D2D channel measurement result of the opposite UE to the Node B, and the Node B may switch D2D communication between UE3 and UE4 into the cellular communication mode.” e.g., different configurations, “cellular” and “D2D” mode).
Regarding claim 7, In the obvious combination, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement 
Regarding claim 8, In the obvious combination, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, comprises:
configuring, according to the current state information of the terminal, a corresponding measurement reporting mode for the terminal, wherein different measurement reporting modes correspond to different measurement configurations (para. [0198] states that “UE3 or UE4 triggers cellular system measurement reporting, and simultaneously sends the D2D discovery ID and D2D channel measurement result of the opposite UE to the Node B, and the Node B may switch D2D communication between UE3 and UE4 into the cellular communication mode.” E.g., different configurations, “cellular” and “D2D” mode).
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Chen, [0156] sates that “when the measurement reporting condition configured for the UE by the Node B”).
Claim 10 cancelled.
Claim 11 cancelled.
Regarding claim 12, In the obvious combination, Chen discloses the measurement reporting method according to claim 9, wherein, prior to performing, according to the 
reporting the current state information of the terminal to the base station (para. [0153] states that “UE1 judges whether a measurement reporting condition is met or not according to a D2D measurement configuration signal configured by the Node B, and reports the D2D measurement result to the Node B through a D2D measurement report …”).
Claim 14 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Regarding claim 15, In the obvious combination, Chen discloses the measurement reporting method according to claim 9, further comprising:
performing the measurement reporting according to different measurement configurations corresponding to a measurement reporting mode configured by the base station (para. [0148] the D2D server sends an application layer friend list of the UE to a Mobility Management Entity (MME) of the UE. Specifically, the friend list at least includes a discovery ID list of friends of the UE.).
Claim 16 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Chen, [0156], “the Node B”).
17 - 30 cancelled
Regarding claim 31, In the obvious combination, Chen discloses a base station, comprising: a storage and a processor, wherein a computer program executable by the processor is stored in the storage, and in a case that the computer program is executed by the processor, the processor implements steps of the configuration method of measurement reporting according 
Regarding claim 32, In the obvious combination, Chen discloses a terminal, comprising: a storage and a processor, wherein a computer program executable by the processor is stored in the storage, and in a case that the computer program is executed by the processor, the processor implements steps of the measurement reporting method according to ([0130] states that “UE1 and UE2 report a measurement result to the Node Bs through measurement reports on the basis of the measurement reporting conditions comprised in the D2D measurement configurations of the Node Bs when the corresponding conditions are met”) claim 9.
33 cancelled
Regarding claim 32, In the obvious combination, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, the current state information of the terminal further comprises a type of the terminal (Abstract, “D2D” – type, thus ‘type of terminal,’ and “performing a UE-based D2D (type of terminal) measurement according to the D2D measurement configuration information;” [0008], “a D2D measurement result obtained by the UE-based D2D measurement;” [0081], “ a first device  (type of terminal) for processing a D2D measurement according to an embodiment of the disclosure”).  
Claim 35 contains subject matter similar to claim 34, and thus, is rejected under similar rationale.
Claim 36 contains subject matter similar to claim 34, and thus, is rejected under similar rationale.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160100355) in view of Ouchi (EP3331177) further in view of Fischer et al (20090247150).
Regarding claim 5, In the obvious combination, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal (para. [0150] states that “the Node B performs D2D measurement configuration on UE1 according to the application layer friend list of the UE to configure measurement objects of the UE into an identification information list of the friends of the UE”), information of a corresponding measurement configuration for the terminal (e.g., “UE,” [0150], “Node B performs D2D measurement configuration on UE1.” Further, “UE-based D2D measurement configuration information,” in Abstract).
However, Chen in view of Ouchi does not expressly disclose receiving index information of a measurement configuration transmitted by the terminal, wherein there is a mapping relationship between the index information of the measurement configuration and the current state information of the terminal; wherein, configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, comprises: configuring the information of the corresponding measurement configuration for the terminal according to the index information of the measurement configuration transmitted by the terminal.
Fischer discloses receiving index information of a measurement configuration transmitted by the terminal, wherein there is a mapping relationship between the index information of the measurement configuration and the current state information of the terminal; and information of 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the receiving  mechanism of receiving information of a measurement configuration transmitted by the terminal, and  mapping relationship between the index information of the measurement configuration and the current state information of the terminal as taught Chen, as modified by Ouchi, with the mechanisms of Fischer because it would provide Chen’s, in view of Ouchi, network with enhanced capability of removing of reporting  configuration element while keeping a measurement ID element linking it to a measurement object element and allowing the measurement control unit of the UE to detect inconsistencies (Fischer, para. [0080]).
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644